            Case 1:20-cv-01231-CLM Document 1 Filed 08/21/20 Page 1 of 5                             FILED
                                                                                            2020 Aug-21 PM 05:32
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

Erin Shull,                                 )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       No.
                                            )
Creditors Bureau Associates, a              )
Georgia corporation,                        )
                                            )
       Defendant.                           )       Jury Demanded

                                         COMPLAINT

       Plaintiff, Erin Shull, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s collection

actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                          PARTIES

       3.      Plaintiff, Erin Shull (“Shull"), is a citizen of the State of Alabama, residing

in the Northern District of Alabama, from whom Defendant attempted to collect

defaulted consumer debts that she allegedly owed for medical services to Cleburne

County EMS.

       4.      Defendant, Creditors Bureau Associates (“CBA”), is a Georgia corporation

that acts as a debt collector, as defined by § 1692a of the FDCPA, because it regularly
            Case 1:20-cv-01231-CLM Document 1 Filed 08/21/20 Page 2 of 5



uses the mails and/or the telephone to collect, or attempt to collect, defaulted consumer

debts that it did not originate. CBA operates a defaulted debt collection business, and

attempts to collect debts from consumers in many states, including consumers in the

State of Alabama. In fact, Defendant CBA was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

       5.      Although Defendant CBA is not authorized to conduct business in the

State of Alabama, it does in fact conduct business in Alabama.

                                FACTUAL ALLEGATIONS

       6.      Due to financial difficulties, Plaintiff was unable to pay her debts, including

a debt she allegedly owed for medical services to Cleburne County EMS. Defendant

CBA attempted to collect this debt from her via a negative credit report. Unsure about

the debt and unsure about CBA, Ms. Shull consulted with counsel about her debt issues

and the debt that CBA was trying to collect.

       7.      Accordingly, Ms. Shull’s attorney wrote to Defendant CBA, via letters

dated May 26, 2020 and May 28, 2020, to dispute the debt that CBA was trying to

collect. Copies of these letters are attached as Group Exhibit A.

       8.      On July 27, 2020, Ms. Shull obtained and reviewed a copy of her

TransUnion credit report, which showed that Defendant CBA had continued to report

the debt she allegedly owed for the Cleburne County EMS account, but had failed to

note that the debt was disputed. The pertinent part of Ms. Shull’s TransUnion credit

report is attached as Exhibit B.

       9.      Defendant’s violation of the FDCPA was material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to



                                               2
          Case 1:20-cv-01231-CLM Document 1 Filed 08/21/20 Page 3 of 5



report, the debt on Plaintiff’s credit report impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit report, that it was disputed, made it appear to Plaintiff that she did not

actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused and distressed Ms. Shull and impacted her credit score.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).



                                               3
              Case 1:20-cv-01231-CLM Document 1 Filed 08/21/20 Page 4 of 5



         14.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect

debts, in violation of § 1692e(8) of the FDCPA.

         15.     Defendant’s violation of § 1692e(8) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                         COUNT II
                           Violation Of § 1692f Of The FDCPA --
                       Unfair Or Unconscionable Collection Actions

         16.     Plaintiff adopts and realleges ¶¶ 1-11.

         17.     Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.     Defendant, by continuing to report the debt to the credit reporting agency,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used unfair or unconscionable means to collect, or attempt to collect,

debts, in violation of § 1692f of the FDCPA.

         19.     Defendant’s violation of § 1692f of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                     PRAYER FOR RELIEF

         Plaintiff, Erin Shull, prays that this Court:

         1.      Find that Defendant’s collection practices violate the FDCPA;



                                                 4
            Case 1:20-cv-01231-CLM Document 1 Filed 08/21/20 Page 5 of 5



       2.      Enter judgment in favor of Plaintiff Shull, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Erin Shull, demands trial by jury.

                                                   By: /s/ David J. Philipps_____________
                                                   One of Plaintiff’s Attorneys

                                                   By: /s/ Bradford W. Botes____________
                                                   One of Plaintiff’s Attorneys

Dated: August 21, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Bradford W. Botes (AL Bar No. ASB-1379043B)
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, Alabama 35244
(205) 802-2200
(205) 870-3698 (FAX)
bbotes@bondnbotes.com




                                               5
